Citation Nr: 1449681	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbosacral strain. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbosacral strain. 

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain or coronary artery disease.

4.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in pertinent part, reopened the Veteran's previously denied claims of entitlement to service connection for a right hip disability and peripheral neuropathy of the extremities, and denied such claims.  The January 2008 rating decision also denied the Veteran's claims of entitlement to service connection for right and left shoulder disabilities, a left hip disability, and a TDIU.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of this hearing is of record.

In February 2012, the Board, in pertinent part, remanded the current appellate claims for further development to include VA examinations to address the etiology of the claimed disabilities of the hips, peripheral neuropathy, and shoulders.  Such examinations were accomplished in March 2012 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's February 2012 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam War Era, and was presumptively exposed to herbicides at that time.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a right hip disorder that was incurred in or otherwise the result of his active service; or as secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a left hip disorder that was incurred in or otherwise the result of his active service; or as secondary to a service-connected disability.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has peripheral neuropathy of the lower extremities that was incurred in or otherwise the result of his active service, to include his presumed in-service exposure to herbicides; or as secondary to a service-connected disability.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has disability of either shoulder that was incurred in or otherwise the result of his active service, to include his presumed in-service exposure to herbicides; or as secondary to a service-connected disability.

7.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with dysthymia, evaluated as 70 percent disabling; lumbosacral strain, currently evaluated as 40 percent disabling; and coronary artery disease, currently evaluated as 30 percent disabling.  His overall combined disability rating is 90 percent.

8.  The record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for a grant of service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for a grant of service connection for peripheral neuropathy, bilateral lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a grant of service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for assignment of a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Initially, the Board notes that, for the reasons stated below, it finds the Veteran is entitled to a TDIU in this case.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this claim.

Regarding the remaining appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2007, which is clearly prior to the January 2008 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations in March 2012 which included opinions that addressed the etiology of his claimed hip disabilities, peripheral neuropathy, and shoulder disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the March 2012 VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned September 2011 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2011 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Other presumptive provisions apply in cases where a veteran was exposed to herbicides during active service.  See 38 C.F.R. §§ 3.307, 3.309(e).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran asserts that his bilateral hip and shoulder disabilities, as well as his peripheral neuropathy of the bilateral lower extremities, are related to his service-connected lumbosacral strain.  At the time of his September 2011 Board hearing, he asserted that he had been diagnosed with nerve problems in his bilateral lower extremities while on VA examination for his service-connected lumbosacral strain.  The Veteran asserted that his bilateral hip disability is related to his service-connected lumbosacral strain because his gait has changed due to back pain, causing him to limp.  He asserted that his bilateral shoulder disability is related to his service-connected lumbosacral strain because he uses a cane due to back pain, and that such "built up arthritis" in the shoulders.  

The Veteran has also asserted that he has peripheral neuropathy related to in-service exposure to herbicides.  At the time of his October 2008 Substantive Appeal, he asserted that his bilateral shoulder disability was related to in-service exposure to herbicides; and that his bilateral hip disability was related to an in-service fall from his bunk.  

Initially, the Board notes that the record reflects the Veteran did have active service in the Republic of Vietnam during the Vietnam War Era.  As such, he is presumed to have been exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  However, service connection is only warranted on a presumptive basis due to such exposure for certain specified conditions; and the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012).

In this case, the record does not reflect the Veteran has been diagnosed with a condition of the hips and/or shoulders which is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Prior to September 6, 2013, "acute and subacute peripheral neuropathy" was associated in 38 C.F.R. § 3.309(e) with herbicide exposure, but for the presumption to apply such neuropathy had to be transient and appear within weeks or months of exposure to the herbicide agent and resolve within two years of the date of onset.  Effective from September 6, 2013, VA amended 38 C.F.R. § 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removed the previous stipulation that the neuropathy be transient and resolve within weeks or months of onset.  However, under the amendments peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year of the last exposure to herbicide in order to qualify for the presumption, even though it no longer needs to be transient.

The Board acknowledges that this case was last adjudicated below via an October 2012 Supplemental Statement of the Case (SSOC), which is clearly prior to the aforementioned September 2013 change in law regarding peripheral neuropathy and herbicide exposure.  However, in this case there is no prejudice to the Veteran by the Board proceeding with adjudication of this case as the record does not reflect he has peripheral neuropathy.  The Board previously noted in February 2012 that the precise nature of the Veteran's neurological impairment of the bilateral extremities.  For example, while nerve conduction studies in March 2001 were normal, the Veteran has been diagnosed with paresthesias of the bilateral lower extremities in August 2001 and radiculopathy of the right lower extremity in February 2001.  The subsequent March 2012 VA examination of the peripheral nerves did not diagnose the Veteran with peripheral neuropathy; and attributed his complaints to herniated disc L5-S1 with right greater than left L5 radiculopathy.  Radiculopathy is not one of the conditions presumptively associated with herbicide exposure.  As such, the September 2013 change of law does not affect the outcome of this claim.  See Bernard, supra; Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the record reflects that service connection was denied for radiculopathy by a November 2011 rating decision, and the Veteran did not appeal.  

The Board further notes that in February 2012 it observed that it was unclear if the Veteran has a diagnosed bilateral hip disability, beyond that of any neurological impairment that affects the bilateral lower extremities.  While the Veteran had complained of bilateral hip pain, review of the records currently associated with the claims file is silent for treatment or diagnosis of a disability characterized by hip pain.  Consequently, the Board remanded this case, in part, to clarify whether he had such a disability, and, if so, whether it was etiologically related to service.  The subsequent March 2012 VA examination explicitly found the Veteran to have no hip or thigh condition.  Rather, the examiner found that his complaints were actually low back and buttock pain.

In regard to the Veteran's complaints of pain, the Board notes the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board is cognizant of the recent holding in Joyner v. McDonald, 2013-7126 (Fed. Cir. Sept. 12, 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provision, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

The Board acknowledges that the Veteran has been diagnosed with degenerative joint disease (i.e., arthritis) of the shoulders, and arthritis is a condition entitled to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, there are no findings of such a shoulder disability within the first post-service year.  In fact, the Veteran's service treatment records are silent for complaints, treatment, or diagnoses related to the hips or shoulders, or peripheral neuropathy of the bilateral lower extremities.  Further, his upper and lower extremities, as well as his neurologic system, was clinically evaluated as normal on his September 1970 discharge examination.  Although the Veteran did report at a February 1971 VA examination that he struck his right hip from falling out of his bunk during active service, no disability of the hips or shoulders is demonstrated on this examination.  Neurological examination was also negative.  Moreover, there does not appear to be any findings or complaints by the Veteran of the claimed disabilities until many years after his separation from service.

As there was no findings of arthritis/degenerative joint disease of the shoulders until many years after service, the Veteran is not entitled to a grant of service connection on a presumptive basis for such disability being present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  In addition, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board also reiterates that the March 2012 VA examinations essentially concluded the Veteran does not have peripheral neuropathy, or a chronic disability manifested by hip pain.

The Board further observes that the March 2012 VA examinations included opinions against the Veteran's claimed hip and shoulder disabilities, and peripheral neuropathy, being etiologically related to service or as secondary to a service-connected disability.  In regard to the hips, the respective examiner found that the Veteran did not have a bilateral hip disorder; that his complaints of "hip pain" were actually low back and buttock pain and not related to his hip.  

With respect to the claimed peripheral neuropathy, the March 2012 VA examiner found the neurologic complaints were due to radiculopathy and not peripheral neuropathy.  Moreover, the examiner opined that it was less likely as not that the radiculopathy was proximately due to, or the result of, his service-connected lumbosacral strain or coronary artery disease; it was less likely as not that it was aggravated (made permanently worse beyond natural progression of the disease) by his service-connected lumbosacral strain or coronary artery disease; and it was less likely as not that it was incurred in service, to include the fall from bunk or exposure to herbicides.  In support of this opinion, the examiner noted the Veteran did not develop radicular symptoms until 15-20 years after discharge; that he had multiple episodes of job injuries causing radicular symptoms for which he ultimately received workers' compensation; that the radicular symptoms were not consistent with chemical exposure; and that the scientific literature did not support a relationship between his cardiac disease and his lower extremity radiculopathy.

Regarding the bilateral shoulder disorder, the examiner opined it was less likely as not that the current disability was proximately due to, or the result of, his service-connected lumbosacral strain; it was less likely as not that it was aggravated (made permanently worse beyond natural progression of the disease) by his service-connected lumbosacral strain; and it was less likely as not that it was incurred in service, including his fall from a bunk, or in-service exposure to herbicides.  In support of this opinion, the examiner noted that there was no indication of shoulder problems in the military, and noted the first indication of shoulder pain were after he left the military and referred to post-service injuries which the examiner summarized.  The examiner acknowledged that the use of a cane may cause some flare up of pain, but there was no scientific literature that supported the contention that the use of the cane would cause his shoulder problems or permanently aggravate them beyond their natural progression.  Further, the examiner stated that the shoulder problems were consistent with development from mechanical stress and injuries and not due to herbicide exposure.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already found the March 2012 VA examiners are presumed qualified to render competent medical opinion(s), and were familiar with the Veteran's documented medical history from review of his VA claims folder.  As noted above, the opinions were not expressed in speculative or equivocal language.  Further, these opinions were supported by stated rationale with reference to the documented medical history, the medical examination findings, and/or reference to pertinent scientific literature.  The Board also reiterates there is no competent medical evidence which explicitly refutes these opinions.  Consequently, the Board finds that these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical evidence and other evidence of record is against these service connection claims, to include as directly related service, presumed in-service herbicide exposure, and/or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, VA may not take into consideration the individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for PTSD with dysthymia, currently evaluated as 70 percent disabling; lumbosacral strain, currently evaluated as 40 percent disabling; and coronary artery disease, currently evaluated as 30 percent disabling.  His overall combined disability rating is 90 percent.  See 38 C.F.R. § 4.25.  As such, he does satisfy the schedular requirements for consideration of a TDIU.
The Board acknowledges that March 2012 VA examinations included opinions to the effect that neither the service-connected lumbosacral strain or coronary artery disease precluded the Veteran from obtaining or maintaining substantially gainful employment.  However, it does not appear these examinations addressed the combined effect of both disabilities, nor was there any consideration of his PTSD.  Granted, the physical records contained in the VA claims folder contain no evidence showing that service connection had been established for PTSD, and the March 2012 SSOC contained no reference to this fact either.  Nevertheless, records on Virtual VA/VBMS reflect service connection was established for PTSD by a November 2011 rating decision, effective from September 9, 2011.  

The Board acknowledges that the record, to include the Veteran's VA vocational rehabilitation folder, reflects he was able to obtain work as a sewer plant operator in the late 1990s despite the impairment caused by his service-connected lumbosacral strain.  However, the record also reflects he stopped working after developing his service-connected coronary artery disease.  Moreover, the record indicates he was able to perform this job as it mostly involved light physical demands and he had help with the more physically demanding parts of the job.  These accommodations do not appear feasible in light of the additional impairment caused by the coronary artery disease and PTSD.  In pertinent part, the Board observes that a September 2011 VA PTSD examination found that the PTSD had caused the Veteran occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; markedly diminished interest or participation in significant activities; irritability or outbursts of anger; and difficulty concentrating.  The Veteran was also assigned a global assessment of functioning (GAF) score of 45, which reflects serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran.  In addition, other regulatory provisions mandate resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds, based on the pertinent evidence of record, that it is at least as likely as not he is unable to obtain and/or maintain substantially gainful employment due to his combined service-connected disabilities of lumbosacral strain, coronary artery disease, and PTSD.  Therefore, a TDIU is warranted in this case.

ORDER

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbosacral strain, is denied.

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbosacral strain, is denied.

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain or coronary artery disease, is denied.

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain, is denied.

Entitlement to a TDIU due to service-connected disabilities is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


